Case: 20-10784     Document: 00515964414         Page: 1     Date Filed: 08/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 3, 2021
                                  No. 20-10784
                                                                     Lyle W. Cayce
                                                                          Clerk
   Amos Lott Simms,

                                                           Plaintiff—Appellant,

                                       versus

   Law Library Staff, Preston E. Smith Unit; Ms. Rebber, Mailroom
   Supervisor; Officer Glaces, Law Library Officer; Ms. Reimer,
   Grievance Department Supervisor; Ms. Brown, Grievance Department,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CV-204


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Amos Lott Simms, Texas prisoner # 2171652, moves for leave to
   proceed in forma pauperis (IFP) to appeal the dismissal of his suit under
   42 U.S.C. § 1983 as moot and unauthorized and the denial of his Federal Rule



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10784        Document: 00515964414           Page: 2   Date Filed: 08/03/2021




                                       No. 20-10784


   of Civil Procedure 59(e) motion. By moving in this court to appeal IFP,
   Simms challenges the district court’s certification that his appeal is not taken
   in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Good
   faith is lacking anytime the appeal does not involve “legal points arguable on
   their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citations omitted). A filing is frivolous if it “lacks an
   arguable basis in law or fact, and a complaint lacks such a basis if it relies on
   an indisputably meritless legal theory.” Taylor v. Johnson, 257 F.3d 470, 472
   (5th Cir. 2001).
          Simms does not address how the district court may have erred in
   denying his Rule 59(e) motion, in ruling that his claim was moot, and in ruling
   that the court had no authority to order the requested relief. He thus
   effectively abandons any challenges to those rulings. See Yohey v. Collins, 985
   F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because his complaint is frivolous,
   see Taylor, 257 F.3d at 472, and his appeal is not in good faith, see Howard, 707
   F.2d at 220, the IFP motion is DENIED and the appeal is DISMISSED
   as frivolous. See Taylor, 257 F.3d at 472; see also Baugh, 117 F.3d at 202
   & n.24; Fed. R. App. P. 24(a)(3); 5th Cir. R. 42.2.
          The dismissal of the complaint as frivolous and for failure to state a
   claim and the dismissal of this appeal as frivolous each counts as a strike
   under the Prison Litigation Reform Act. See § 1915(g); Coleman v. Tollefson,
   575 U.S. 532, 535-37 (2015). Simms is WARNED that any pending or future
   frivolous or repetitive filings in this court or any court subject to this court’s
   jurisdiction may subject him to additional sanctions, and he is DIRECTED
   to review all pending matters and move to dismiss any that are frivolous,
   repetitive, or otherwise abusive.




                                            2